Order entered July 8, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00709-CV

                     IN THE INTEREST OF I.S., ET AL., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause Nos. DF-14-10695

                                            ORDER
       This appeal follows the trial court’s judgment terminating appellant’s parental rights to

her children. The clerk’s record reflects trial counsel for appellant, who is indigent, filed a

motion to withdraw and appoint appellate counsel. Although the record reflects the trial court

has “released” counsel “from further obligation in this cause,” the record does not reflect

appellate counsel has been appointed.

       Because appellant is presumed to remain indigent through any appeals absent changed

circumstances, appellate counsel must be appointed. See In re P.M., 520 S.W.3d 24, 26 (Tex.

2016) (citation omitted). Accordingly, we ORDER the trial court to appoint counsel, if counsel

has not already been appointed, to represent appellant on appeal. Counsel shall be appointed no

later than July 15, 2019, and a supplemental clerk’s record containing the appointment order

shall be filed no later than July 18, 2019. So that the Court may determine its jurisdiction, the

supplemental clerk’s record shall also contain a copy of the associate judge’s July 24, 2014 and
September 4, 2014 reports; the June 13, 2016 order setting hearing; any orders resulting from or

that followed the September 22, 2016 bench trial and August 21, 2017 pretrial hearing; the

associate judge’s September 20, 2017 report; and the September 26, 2017 “Petition for CPS in a

Pending Action.”

        We note the reporter’s record has not been filed because appellant has not requested it.

We ORDER appellant’s appellate counsel to file, no later than July 22, 2019, written

verification that either the reporter’s record has been requested or will not be requested.       The

deadline for filing appellant’s brief on the merits will be set once the verification is filed.

        We DIRECT the Clerk of the Court to send a copy of this order to the trial court; Dallas

County Clerk Felicia Pitre; Janet Saavedra, Official Court Reporter for the 254th Judicial District

Court; and the parties, including trial counsel.


                                                        /s/     KEN MOLBERG
                                                                JUSTICE